DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a moisture absorption rate” that is “less than 1.0”. The scope of the claim is confusing because it is not clear what units are used to measure the moisture absorption rate or otherwise how the rate is to be measured. Therefore, one skilled in the art would not be able to discern the scope of the claim.


Claim Rejections - 35 USC § 102
Claim(s) 1, 12, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorpe et al. (US 2010/0297403).
Regarding claim 1:
Thorpe discloses a transparent laminate comprising two outer sheets of an acrylic thermoplastic and a central layer of thermoset polyester [abstract; 0002; 0011-0012; 0047].
There is no disclosure in Thorpe that the laminate is for a display panel. However, the recitation in the claims that the transparent laminated film is “used for covering a display side of a display panel” is merely an intended use. Applicant's attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Thorpe discloses a transparent laminated film as presently claimed, it is clear that the article would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.
Regarding claim 12:
Thorpe teaches a mar coating can be applied to enhance abrasion resistance (i.e., the mar coating has improved hardness relative to the acrylic film) [0219].
Regarding claims 18-19:
Thorpe teaches hot pressing the outer layers onto the central layer via by rollers [0183; 0211].


Claim(s) 1-4, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (JP 2007-098905).
Note: citations refer to the machine translation provided with this Office Action.
Regarding claims 1-2:
Yoshida discloses a multilayer polyimide film comprising (a) a thermoplastic polyimide layer, (b) a thermosetting polyimide layer, and (a) a thermoplastic polyimide layer (abstract; p2-3). Although Yoshida is silent with regard to whether the multilayer film is transparent, the examiner submits the film is broadly “transparent” because it otherwise comprises the same materials as presently claimed.
There is no disclosure in Yoshida that the film is for a display panel. However, the recitation in the claims that the transparent laminated film is “used for covering a display side of a display panel” is merely an intended use. Applicant's attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yoshida discloses a multilayer film as presently claimed, it is clear that the article would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.
Regarding claim 3:
The examiner submits the polyimide layers satisfy the claimed requirements because they otherwise comprise the same materials as presently claimed.
Regarding claim 4:
Yoshida teaches the (b) thermosetting polyimide layer has a tensile modulus of 5 GPa or more, which provides improved modulus to the overall film (p2-3). The examiner submits the polyimide layers satisfy the claimed requirements because they otherwise comprise the same materials as presently claimed.
Regarding claim 9:
The examiner submits the polyimide layers satisfy the claimed requirements because they otherwise comprise the same materials as presently claimed.
Regarding claim 10:
The examiner submits the polyimide layers satisfy the claimed requirements because they otherwise comprise the same materials as presently claimed.
Regarding claim 12:
Yoshida teaches attaching a metal foil to the film (p3). Such a foil would inherently be harder than the layer (a).



Claim Rejections - 35 USC § 103
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al. (US 2010/0297403).
Regarding claim 13:
Thorpe teaches a mar coating can be applied to enhance abrasion resistance (i.e., the mar coating has improved hardness relative to the acrylic film) [0219].
Thorpe does not expressly disclose the specific values for the thickness of the mar coating. As the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mar coating, based on routine experimentation, for the purpose of optimizing operation of said coating, e.g., by providing the desired level of mar resistance, including over values presently claimed. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 20:
Thorpe discloses a transparent laminate formed by hot pressing the outer layers onto the central layer via by rollers as previously explained.
Thorpe is silent with regard to the temperature, pressure, and duration of pressing as presently claimed. Such features, however, refer to variables that would have been known to one of ordinary skill in the art. 
It has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the conditions of temperature, pressure, and duration of pressing, including over values presently claimed, to provide a transparent laminate as desired for a given end use and thereby arrive at the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2007-098905)
Regarding claim 8:
Yoshida teaches layer (b) has a thickness of 2-50 μm and the ratio of the thicknesses of layer (a)/layer(b) is 0.001-0.25 (p3). Therefore, layer (a) has a thickness of 0.002-12 μm.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the layers, including over values presently claimed, to provide the desired dimensions and mechanical properties desired for a given end use.



Allowable Subject Matter
Claims 5-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record is silent with regard to the claimed features of these dependent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787